DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2, 6-14 and 16-21 are pending.
Claims 3-5 and 15 are cancelled.

Examiner’s Statement of Reason for Allowance
Claims 2, 6-14 and 16-21 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Hibino et al. (USPGPUB 2005/0158846) discloses a cell culturing system that cultures predetermined cells collected from a patient and supplies cultured cells to the original patient, which together with enabling correlations between the cultured cells and the supplier of the cells to be managed accurately and easily at all times, allows cultured cells and patients to be collated rapidly, Sugiyama et al (USPGPUB 20160012361) discloses a work management system in accordance with the present invention is a work management system including: an image capturing device worn by a worker; and a server device, the image capturing device including: an image capturing section for capturing an image of a work range of the worker; and a communication section for transmitting, to the server device, at least one of (i) the image captured by the image capturing section, none of these references taken either alone or in combination with the prior art of record disclose an electric power system, 
 Claim 21, a storage unit configured to store a holding position at which a first work is held among multiple holding positions of multiple cases including first and second cases respectively capable of holding a plurality of works and a work ID identifying the first work in such a manner that the holding position and the work ID of the first work are associated each other; and a controller configured to change information of the holding position associated with the work ID of the first work in the  association with the work ID of the first work based on the stored information that the work ID of the first work is associated with the second position in the storage unit.

in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.